Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0107168 (St-Amand) (hereinafter “St-Amand”) (i.e., Applicant’s admitted prior art Figs. 1-6) in view of U.S. Patent No. 4,176,832 (Hughes et al.) (hereinafter “Hughes”).
Regarding claim 1, St-Amand discloses a method of transporting a piece of fabric material (42) using a dropping-roller-type picker (20) having a toothed wheel (22); 
a pressing foot (24) with a pressing surface (lower surface of 24) and a gap between said toothed wheel (22) and said pressing foot (24), 

comprising the steps of:
aligning said picker (20) for maintaining an alignment of a weight vector (34) of said piece of fabric material (42) from said gap, into a region between a tangent to said toothed wheel (22) and a perpendicular (38) to said pressing surface; 
lifting said piece of fabric material (42) while maintaining said alignment of said weight vector (34) in said region. Prior art Figs. 1-6 of St-Amand disclose most of the limitations of claim 1, but do not explicitly disclose that during said step of lifting, rotating an axis of said picker about said toothed wheel, wherein said axis is a line passing through a center of said toothed wheel and extending parallel to said pressing surface, as claimed.
Hughes shows that it is well-known in the art to operate a dropping-roller-type picker (including 97-98 and 123-126) such that during a step of lifting (Figs. 11-12), an axis (axis 119 of rotating elements 123 and 124) of the picker (including 97-98 and 123-126) is rotated about a toothed wheel (118), and the axis (axis 119 of rotating elements 123 and 124) is a line passing through a center of the toothed wheel (118) and extends parallel to a pressing surface (lower surface of 125) of a pressing foot (125), as claimed.  Figures 8, 11 and 12 show that as fabric material is lifted, elements 123 and 124 of the picker (including 123-126) are rotated about axis 119.  Because both Hughes and St-Amand teach pickers for picking up fabric material, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the St-Amand to achieve the predictable result of picking up fabric material.
Regarding claim 3, as best understood, Hughes shows that said step of rotating comprises the step of rotating an axis (e.g., axis of element 97 at element 95) of said picker (including 97-98 and 123-126) counterclockwise about said toothed wheel (118). 
Regarding claim 4, the step of lifting comprises lifting said piece of fabric material (42) along a hyperbolic lifting trajectory while maintaining said step of rotating (the prior art in Figs. 1-6 of St-Amand is fully capable of performing the function of rotating and moving along a hyperbolic trajectory and therefore meets the limitations of this claim.  See, e.g., MPEP 2114).
Regarding claim 5, providing the prior art apparatus in Figs. 1-6 of St-Amand with a picker arrangement, according to the teachings of Hughes, results in said step of rotating and said step of lifting being combined in a first single complex motion. 
Regarding claim 6, providing the prior art apparatus in Figs. 1-6 of St-Amand with a picker arrangement, according to the teachings of Hughes, results in said step of lifting comprises lifting said piece of fabric material (42) along an inclined path and then along a hyperbolic lifting trajectory while maintaining said step of rotating.  The prior art in Figs. 1-6 of St-Amand is fully capable of performing the function of rotating and moving along a inclined path and then along a hyperbolic lifting trajectory and therefore meets the limitations of this claim.  See, e.g., MPEP 2114
Regarding claim 7, Figs. 1-6 of St-Amand in view of Hughes discloses most of the limitations of this claim including lifting said piece of fabric material (42 of St-Amand) from a pile of said pieces of fabric material (42), and peeling said piece of fabric material St-Amand and Hughes do not explicitly state that the peeling angle is in the range of 130 to 160 degrees, as claimed. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to make the peeling angle between 130 and 160 degrees, since it has been held that where the general conditions of a claim are disclosed (peeling angle that can be greater than 90 degrees), discovering the optimum or workable ranges involves only routine skill in the art.  One having ordinary skill in the art would have been motivated to determine the peeling angle in the range of 130 to 160 degrees, e.g., to maximize feeding speed of fabric material while minimizing damage to such fabric material.   
3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over St-Amand” (i.e., Applicant’s admitted prior art Figs. 1-6).
Regarding claim 14, prior art Figs. 1-6 of St-Amand show a robotic installation for manipulating pieces of fabric material (42), comprising 
a robotic arm (Fig. 3) and a dropping-roller-type picker (20) mounted to said robotic arm (Fig. 3); said picker (20) having a toothed wheel (22); 
a pressing foot (24) with a pressing surface (lower surface of 24) and a gap between said toothed wheel (22) and said pressing foot (24), 
wherein said toothed wheel (22) being configured to retain a piece of fabric material (42) thereunder, in said gap and against said pressing foot (24); 
said robotic arm (Fig. 3) being configured to simultaneously rotate an axis (e.g., 30) of said picker (20) and to move said picker (20) along a hyperbolic trajectory (the St-Amand is fully capable of performing the function of rotating and moving along a hyperbolic trajectory and therefore meets the limitations of this claim.  See, e.g., MPEP 2114); and 
said robotic arm (Fig. 3) being also configured to lift a piece of fabric material (42); 
to align said picker (20) for maintaining an alignment of a weight vector (34) of said piece of fabric material (42) from said gap, to a region between a tangent (36) to said toothed wheel (22) and a perpendicular (38) to said pressing surface (lower surface of 24); and to maintain said alignment while moving said piece of fabric material (42), and said robotic arm (Fig. 3) being further configured to peel said piece of fabric material (42) from a pile of said pieces of fabric material (42) using a peeling angle that is about 90 degrees in the middle of the piece of fabric material (42) and greater than 90 degrees at a peeled end of the piece of fabric material (42) as shown in Fig. 6, but St-Amand does not explicitly state that the peeling angle is in the range of 130 to 160 degrees, as claimed. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to make the peeling angle between 130 and 160 degrees, since it has been held that where the general conditions of a claim are disclosed (peeling angle that can be greater than 90 degrees), discovering the optimum or workable ranges involves only routine skill in the art.  One having ordinary skill in the art would have been motivated to determine the peeling angle in the range of 130 to 160 degrees, e.g., to maximize feeding speed of fabric material while minimizing damage to such fabric material.   

Response to Arguments
4.	Applicant’s arguments, see pages 7-8 of the response, filed 10/25/21, with respect to the rejection(s) of claim(s) 1, 14 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made of claims 1, 3-7 and 14 under 35 U.S.C. 103.
Allowable Subject Matter
5.	Claims 8-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653